Citation Nr: 0309872	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-05 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), originally evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.  The veteran's service personnel records reflect that 
he was awarded the Purple Heart.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In February 2002, the veteran testified before a member of 
the Board (now Veterans Law Judge) appearing at the RO, who 
will render the final determination in this claim and was 
designated by the Chairman of the Board to conduct the 
hearing.  38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
hearing transcript issued following the hearing is of record.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. § 5102, 5103, 5013A, 5017 (West 
2002).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions) (West 2002).

The VCAA had not been enacted when the RO initially 
adjudicated the appellant's claim currently on appeal.  The 
Board notes that the RO has not provided the veteran 
notification of VCAA or subsequent changes in regulation.

The Board notes that the Federal Circuit in Disabled Veterans 
of America v. Secretary of Veterans Affairs invalidated the 
Board's ability to cure VCAA deficiencies.  Disabled Veterans 
of America v. Secretary of Veterans Affairs (DAV v. 
Secretary), Nos. 02-7304, -7305, -7316 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  Therefore, a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).

Further, the United States Court of Veterans Appeals (Court) 
has held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, as the rating action appealed from 
was the initial grant of service connection for the veteran's 
PTSD, the RO should consider the proper evaluation to be 
assigned for the veteran's service connected PTSD pursuant to 
the Court's holding in Fenderson.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

2.  The RO should obtain records of 
treatment accorded the veteran for his 
service-connected PTSD from the Mountain 
View Hospital, in Gadsden, Alabama from 
May 2000 to the present and from VA 
Medical Center (VAMC) in Gadsden, 
Alabama, from May 2000 to the present and 
in Birmingham, Alabama from May 2001 to 
the present.  The RO should request any 
and all inpatient and outpatient records, 
and mental hygiene records to include any 
and all records of individual and group 
therapy.  The RO should procure duly 
executed authorization for the release of 
private medical records.

3.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination to determine the extent of 
any disability caused by his PTSD.  Send 
the claims folder to the examiner for 
review.  The examiner should describe any 
current symptoms and manifestations 
attributed to his PTSD, and give their 
opinion as to the effect it has on the 
veteran's employability..

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking an initial rating in excess of 30 
percent for his service-connected PTSD, 
specifically considering the criteria 
listed in the VA Schedule for Rating 
Disabilities for mental disorders 
(Diagnostic Code 9411), to include 
consideration of staged ratings as set 
forth in the Fenderson, supra.  The RO's 
consideration of referring the service-
connected claim for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.

5.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




